DETAILED ACTION

 	The amendment filed July 13, 2022 and the remarks presented therewith have been carefully considered.  However, they are not deemed to be fully persuasive.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2. 	Claims 1, 2, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Nammoto et al. (US-9,016,742) in view of Mimura (US-5,062,673) and Loeb et al. (US-7,658,119).
 	The Nammoto et al. patent shows a robotic hand comprising a plurality of pressure sensors (71b, 72b, 73b) arranged on an outer wall (11) of each finger of the hand and a flexible sheet (50) covering the sensors.  The range of motion of the fingers around support section (20) would inherently allow one of the fingers to alter the attitude of certain objects while the other two fingers would be capable of gripping certain objects.  The Nammoto et al. fingers are not configured to operate independently of each other as called for in claim 1.  Further, none of the Nammoto et al. pressure sensors (71b, 72b, 73b) are located on the back or extending side of a finger.
 	Mimura shows a robotic hand comprising three individual motors (26,27,28) for operating three corresponding fingers independently from each other (see col. 3, lines 41-56).
  	The patent to Loeb et al. shows a tactile sensor system that can be mounted on the finger of a robotic hand comprising a plurality of pressure sensors (8) arranged on an outer wall of the finger core (2) and a flexible bag-shaped cover (6) disposed over the sensors and fixed the to the finger core at a circumferential seal (7).  An embodiment shown in Figure 5 includes a line of longitudinally aligned sensors (8) starting from a location (a) on the back of a finger and ending at a location (e) on the abdominal side of the finger.  More specifically, in the Figure 5 embodiment, a single sensor (location “a”) is located on the extending side of the fingertip core while the remaining sensors (locations “b”-“e”) are all located on the bending side of the finger tip core. 
 	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide three separate drives for independently operating each finger, as taught by Mimura, in order to create a more dexterous and versatile hand for better gripping irregularly-shaped articles.  It also would have been obvious to extend the row of pressure sensors (71b,72b,73b) from the abdominal surface of each finger to the back surface, similar to that shown in Figure 5 of the Loeb et al. patent, so that a greater range of detection is available when engaging an object.  Following the embodiment depicted in Figure 5 of the Loeb et al. patent, the resulting finger could have a single sensor on the extending or back surface with the remaining sensors on the bending or front surface.
 	Regarding claim 2, it would have been obvious to form the flexible coverings (50) of Nammoto et al. as bag-shaped covers, similar to those shown in the Loeb et al. patent, as an alternative yet functionally equivalent means of protecting the sensors and the entire tip surface of each finger.
	In regard to claim 6, it would have been obvious to a person having ordinary skill in the art to provide a high-friction outer surface on the resulting cover, similar to the cover (193) shown in Figure 9(b) of Mimura, in order to more reliably grip a wet or smooth article.

3. 	Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Nammoto et al. in view of Mimura and Loeb et al. as applied to claims 1, 2, and 6 above, and further in view of Japanese patent JP 2016-203264.
 	The Nammoto et al. and Loeb et al. patents fail to show cooperating fittings on their covers and fingers for securing the cover in place on the finger.
	However, Japanese patent JP 2016-203264 shows a bag-shaped cover (24) mounted over each finger of a gripping mechanism wherein the fingers include a hole (52) and the covers include a projection (34) such that the projections can fit within the holes thereby securing the covers in place over each finger (see Fig. 5).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide cooperating projections and holes on the respective cover and finger of the modified Nammoto et al. gripper, as taught by the Japanese (‘264) patent, in order to removeably secure the bag-shaped cover over each finger.
Response to Arguments
 	Contrary to applicant’s assertion that the Loeb et al. patent fails to disclose a configuration comparable to the claimed configuration of sensors, attention is again directed to the Figure 5 embodiment of Loeb et al..  As pointed out in section 2 of the rejection above, the Figure 5 embodiment clearly shows at least one pressure sensor (i.e. pressure sensor at location “a”) arranged only on the extending surface of the finger core with the remainder of the sensors (i.e. sensors at locations “b”–“e”) arranged only on the bending surface of the finger core.  

Allowable Subject Matter
4. 	Claim 8 is allowed.

Conclusion
5. 	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

6. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN J KRAMER whose telephone number is (571)272-6926. The examiner can normally be reached Monday-Friday 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/DEAN J KRAMER/                                                                                                                   Primary Examiner, Art Unit 3651                                                                                     

DEAN J. KRAMER
Primary Examiner
Art Unit 3652



Djk
7/21/2022